Mr. Justice Mercur
delivered the opinion of the court,
The contention in this case may be resolved into two questions. The one covered by the first four assignments of error; the other, by the sixth and seventh assignments.
The first question is, to whom, under the will of John Bowen, was given the compensation-money, subsequently paid, for the liberation of his slaves ?
On the 20th of November 1832, he was the owner of a plantation, with 130 slaves thereon, situated in the island of Jamaica. On that day, being domiciled in the city of Philadelphia, he made his last will and testament. Therein and thereby he' devised and bequeathed to his wife all his real and personal estate and property in the island of Jamaica, for her own use, during her natural life, provided she continued unmarried, with remainders over terminating in the persons for Avhose estate the appellant is administrator. All the rest, residue and remainder of his estate, both real and personal, he devised and bequeathed to his wife, her heirs and assigns. He died on the 4th of March 1835, domiciled in Philadelphia.
This will was duly proved before the Register of Wills, in Philadelphia, on the 17th of June 1835, and letters testamentary granted to the executors therein named;
At the date of the will, slaves in Jamaica were real estate. They must have been transferred by acts inter vivos, or by devise, *366in the same manner, and with the same formalities as lands: 1 Burges’ Colonial and Foreign Laws 663-4.
On the 28th of August 1833, the British Parliament passed the Act of 3 & 4 Will. IV., ch. 73. It is entitled, “An Act for the abolition of slavery throughout the British colonies; for promoting the industry of the manumitted slaves, and for compensating the persons hitherto entitled to the services of such slaves.” In the preamble is recited: “ Whereas, divers persons are holden in slavery within divers of his majesty’s colonies, and it is just and expedient that all such persons should be manumitted and set free, and that a reasonable compensation should be made to the persons hitherto entitled to the services of such slaves, for the loss they will incur by being deprived of their right to such services.” Subject to certain obligations, and a limited apprenticeship provided by the act, section 12 declares: “All and every the persons who, on the 1st day of August 1834, shall be holden in slavery within any such British colony as aforesaid, shall, upon and from, and after the said 1st day of August 1834, become and be to all intents and purposes, free and discharged of and from all manner of slavery, and shall be absolutely and for ever manumitted ; and that the children thereafter to be born to any such persons, and the offspring of such children, shall, in like manner, be free from their birth; and that from and after the said 1st day of August 1834, slavery shall be and is hereby utterly and for ever abolished and declared unlawful throughout the British colonies, plantations and possessions abroad.”
Sect. 24 declares: “And whereas, towards compensating the persons at present entitled to the services of the slaves to be manumitted and set free by virtue of this act, for the loss of such services, his majesty’s most dutiful and loyal subjects, the Commons of Great Britain and Ireland in Parliament assembled, have resolved to give and grant to his majesty the sum of 20,000,000/. sterling.”
Other sections of the act provide a mode for the distribution and apportionment of the fund among the several persons who may prefer claims thereon, after adequate and satisfactory provision shall have been made in the colonies respectively, for giving effect to the act.
The colonial government of Jamaica made the required provision in March. 1834. Under the action of the commissioners appointed for that purpose, and under the general rules adopted, there were found to be 311,692 slaves in Jamaica, and the sum of 6,161,827/. 6s. lOJti. was given to pay for them. To the executors of John Bowen, and as compensation for his slaves manumitted by said act, was awarded the sum of 2751/. 3s. Id., on the 13th of February 1836. This sum was subsequently paid over to the executors, amounting at the time of its receipt to $13,477.77.
*367The appellant, as the representative of the parties entitled to the remainder in the real estate devised in Jamaica, claims .this fund. His counsel contend, that inasmuch as by the laws of Jamaica, the slaves were real estate at the time of the execution of the will of John Bowen, the compensation-money paid after his death being in lieu of the slaves, passed to the same devisees who would have been entitled to them had they remained real estate.
After the execution of his will and before his death, the legal status of his slaves had undergone a radical change. The British Parliament had exercised its transcendent powers. The 1st of August 1834 had come and gone. Slavery in Jamaica was on that day, and thenceforth, “utterly and for ever abolished.” No longer could persons be there sold or purchased, devised, or inherited as slaves. Their real estate quality was then divested and fell with their bonds of slavery. Hence, at the time of John Bowen’s death, and for seven months next preceding it, he owned no slaves. Whether they had been taken from him, with or without his con'sent, they had, nevertheless, in fact and by law, been taken, and he did not die owning them. They had ceased to have the specific existence which they had when the will was executed. This entire destruction of their existence as slaves, withdrew them from the operation of the will devising them as real estate. It operated as a revocation of the will quoad hoc: Skerrett v. Burd, 1 Whart. 246 ; Blackstone v. Blackstone, 3 Watts 335 ; Hoke v. Herman, 9 Harris 301. The appellant cannot invoke the aid of the statute of 1 Vict. c. 26, passed after the death of John Bowen.
As then the devisees of the real estate could not take the shares themselves, they cannot take the compensation received for them in lieu thereof. The devise was specific. It was of real estate in Jamaica. The conversion took place in the lifetime of the testator. The money received as a substitute cannot be held by said "devisees: Sleech v. Thornington, 2 Ves. 561; Humphreys v. Humphreys, 2 Cox 184; Ashburner v. Maguire, 2 Bro. Ch. 108; 2 P. Wms. 330; Hoke v. Herman, supra.
It is true, at the time of the death of John Bowen, the precise amount of compensation-money to which he was entitled had not been ascertained and declared; yet his right to a just and reasonable proportion of the 20,000,000i. appropriated, could not be questioned. The faith of the British government was unequivocally pledged for its payment in the Act of Emancipation.
The right of the former owner of the slaves to compensation, and the assumption of the government to make it, are clearly admitted in the title, in the preamble, and in the body of the act. It was not a right which could be enforced by an action, inasmuch as a subject cannot sue his king. This affected only the mode of its collection, not the validity or existence of the demand. It was a valid subsisting claim against the government. The government admitted its indebtedness and actually paid the money.
*368It is contended further, on the part of the appellant, that a proper construction of the rules framed by the commissioners and ratified hy her majesty’s counsel, give this compensation-money to the devisees, who would have been entitled to the slaves had they remained such at the death of the testator. Those rules may be said to constitute a part of the Act of Parliament on which they are engrafted. The 3d, 4th and 5th rules are cited as establishing this conclusion. A careful reading of them does not lead our minds to that result. The facts for which they provide do not exist in the present case. No person had any joint or common interest with John Bowen in the slaves in question; nor had any other person any interest in them, either in possession, remainder, reversion or expectancy; nor were they held subject to any trust or powers whatsoever. He was the sole owner when the Act of Parliament was passed, and so continued until it went into full effect. To him, and to him alone, was the compensation-money then due. It partook of the character of a chose in action, for the recovery of which the owner was denied a common-law right of action against the debtor, but for the payment of which a specific mode had been provided by statute. If, however, the construction to be given to this Act of Parliament was doubtful, and the general rules adopted in pursuance thereof, were uncertain and obscure, Ave Avould give great Aveight to a construction put on them by the court in England. Richards v. Attorney-General of Jamaica, 6 Moore’s Privy Council Cases 381, rules this case. There Clayton, the owner of plantations and slaves thereon, in the island of Jamaica, on the 13th of June 1834, devised his real and personal estate. He died on the same day. His will was attested by tAvo witnesses only. The law of Jamaica at that time required a Avill to be attested by three witnesses, in order to pass slaves or other real property. The Avill was, therefore, void as to the devise of real estate. After the compensation-money had been paid to the executors, a contention arose as to its distribution. The court in Jamaica held that it partook of the nature of real estate to the same extent as the slaves, and di'd not pass under the will. On appeal to the Privy Council the decree was reversed. In an able and exhaustive opinion, it Avas held, the legislature became the purchaser of the slaves under the 3 & 4 Will. IY., c. 73, from the date of the act, and that the money to be received, under .the compulsory sale of the slaves, was converted into personal estate, and passed as such to the specific legatees under the Avill. The argument made before us, that the law did not go into full effect until the adoption of the rules, in 1835, was there made, and it was urged that the testator had died before their adoption. It was answered, “-If (as they held) the act itself constituted this money personal estate, the right to it had vested before the rules were made.”
It will be observed that Clayton died before the time designated *369in tbe act for tbe slaves to become free; Bowen did not die until afterwards. The latter lived until their manumission had become an accomplished fact. The claim for compensation had then fully ripened. Thus fortified by the decision which an English court, .composéd of able judges, has put on this act, and the identical kind of property, we have no difficulty in concluding that at the time of the death of John Bowen his claim for compensation was personal estate.
The next claim made, but not strongly pressed on the argument, is, that if it was personal estate, it passed under the specific devise. To this two answers may be given: 1. The devise was of “ personal estate in Jamaica.” This compensation claim cannot be held to have been in Jamaica. It was due and payable in England. The language of the will was insufficient to take this claim from the residuary devisees: Hunter’s Estate, 6 Barr 97; Bredlinger’s Appeal, 2 Grant’s Cases 461; McGlaughlin v. McGlaughlin, 12 Harris 20; German v. German, 3 Casey 116. 2. This claim for compensation was a debt. It had in law no situs, but followed the person of the creditor. The Ux loci rei sites is, with great propriety, disregarded. John Bowen died domiciled in the city of Philadelphia. The money collected on this claim did not, therefore, pass under the specific devise of personal estate in Jamaica: Desesbats v. Berquier, 1 Binn. 386 ; Guier v. O’Daniel, Id. 349, in note; Sill v. Worswick, 1 H. Black. 609.
This view of the case makes it unnecessary to consider at length the sixth and seventh assignments, which relate to the loss of the money after invested. The executors were authorized, in the words of the will, to invest “ in some safe and productive stock, mortgage, or other real security, either in Jamaica or the United States of America.” In July 1836; the investment was made in the stock of the Bank of the United States. The auditor has found that the stock of the bank was then generally considered a good and safe investment by the community. It was selling for $23 per share above the par value, and the market value continued about the same for several months thereafter. The bank continued to pay specie until the 11th of May 1837. Under the powers given to the executors to invest, and an honest exercise of that power, we think it would be a very harsh application of law to their sound discretion, after this great lapse of time, to hold the executors personally liable for the loss of the bank stock. They should not be held responsible for not possessing a knowledge, and not exercising a forethought, superior to the great body of intelligent and prudent business men.
Decree affirmed and appeal dismissed at' the cost of the appellant.